DYKMAN, J.
(dissenting). The trial court made a number of findings which supported its decision. These included the statistic that nationwide, accidents involving trains occur, on average, once every thirty-eight years at each railroad crossing. At least three other golf courses in Wisconsin have active railroad lines passing through them. No accident has occurred *245between a train and a golfer or a train and a golf cart.1 The trial court placed great weight on this statistic. It then compared the proposed facility with the existing facilities, and concluded that the visibility on the proposed course would be at least as good as on the other courses. Train speeds on the other courses are higher. Taking all factors of the three existing courses and the proposed course into consideration, the court concluded that, with the precautions Sixmile proposed, the course would be less dangerous than any of the other three courses.
Section 192.33(1), Stats., requires only that a farm crossing be "suitable and convenient." The majority recognizes that the term "farm crossing" may properly have nothing to do with farms. The term refers only to a type of crossing with the least need for protection.
In Weiss v. Chicago, N. S. & M.R.R., 9 Wis. 2d 581, 591, 101 N.W.2d 688, 693 (1960), the court recognized the significance of findings of fact made by the trial court. The court said:
Certainly, where there are findings, not only of great expense to the railroad and interference with its operation, but of great hazard and danger to the traveling public, we have circumstances where the use of a farm crossing for the purposes creating the unsafe condition can and should be "denied altogether."

Id.

Expense, interference, hazard and danger are factors the trial court weighs against convenience and suitability of the crossing. The Weiss court noted that *246there are no standards for the establishment and maintenance of a farm crossing except suitability and convenience. Id. at 590, 101 N.W.2d at 693. One would search for a long time before finding another statute which gives as much discretion to the trial court.
The majority does not consider whether the trial court's findings of fact are clearly erroneous, nor whether the trial court improperly exercised its discretion when it balanced the railroad's interests against those of Sixmile. Its analysis is de novo. I think that this approach fails to consider the deference we give to trial courts' findings and discretionary rulings.
By analyzing this case as a "public-private" issue, the majority changes the Weiss directive that a trial court is to balance convenience against safety. That court said:
Since the public service commission has no jurisdiction over a farm crossing, it must be held to be within the jurisdiction of a court of equity to determine whether or not the use of such a crossing in furtherance of a commercial use of the adjoining land is in the interest of public safety.
Id. at 590, 101 N.W.2d at 692.
The supreme court's analysis in Weiss makes common sense. Whether a crossing would be so unsafe that it should be prohibited is the only real question. The public or private nature of the crossing may be a factor in this analysis, but it ought not be dispositive. Were Sixmile to be organized as a private golf course, with memberships sufficient to create 85,000 crossings per year, the danger of pedestrian-train accidents would be the same.
The majority also reasons that if the trial court believed it necessary to require warning signs, the *247crossings could not be farm crossings. The problem with this reasoning is that the trial court did not "require" the signs. The signs were included in an exhibit Sixmile introduced to show how it intended to build the crossings.
Sixmile contended that it was interested in safety on its golf course. The signs and methods of construction of the crossing were features Sixmile asked the trial court to consider when determining whether to grant Sixmile's petition. The trial court considered and accepted the proposed signs as it considered field of view, train speed, train frequency and the safety record of other golf course crossings. Had Sixmile omitted the warning signs from its presentation, its chances of success at trial might have diminished, but its chances as a respondent on appeal would have increased considerably. In future cases, applicants would be well advised to omit warning signs from their proposed crossings. I find this anomalous.
The majority is penalizing Sixmile because it took an interest in its patrons' safety and attempted to alleviate the railroad's concerns about the crossings. The majority requires a safety analysis to be made as the land now exists — a farm field — not as it would be used by the golf course. This does not make sense to me, and it is unfair to Sixmile.
The trial court made findings of fact which cover fourteen pages of transcript. These findings cover every aspect of the need for the crossings by Sixmile and the detriment to the railroad of having those crossings. The court considered alternative ways of constructing the course. It did an extensive cost-benefit analysis, with an emphasis on safety. It recognized that absolute safety was impossible to achieve. It considered the cost of tunnels or overhead crossings. It *248noted the low use of the tracks, the slow speed of the trains, the high visibility of approaching trains, and the excellent safety record at other golf course farm crossings. It found that detriment to the railroad was de minimis. The trial court's balancing of the parties' interests and its conclusions of law cover nine more pages of transcript.
Were I writing for the majority, I would conclude that the trial court's findings of fact were not clearly erroneous, and that it did not erroneously exercise its discretion. I would do so because appellate courts traditionally defer to trial courts in these areas. Having accepted the trial court's findings and exercise of discretion, it would be nearly impossible to reject its conclusion that the farm crossings are suitable and convenient. Thus, were I writing for the majority, I would affirm.

 The trial court noted that there had been one minor incident in which a train struck an unattended pull cart at the La Crosse Country Club.